DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 4-5 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Yamasaki et al., US 6139904 A.
Claim 1. Yamasaki et al., disclose a method which comprises: 
-forming a first electrically conductive layer (item 7, fig. 2) on a first side of a dielectric insulation layer (item 1, as base insulating layer, col.3, ln 20+); 
-forming a structured mask layer on a side of the first electrically conductive layer that faces away from the dielectric insulation layer (this limitation would read through col. 3, ln 38+, wherein is disclosed by preparing a mask having a plurality of through holes for filling the through holes and the depressions with resin paste); 
-forming at least one trench in the first electrically conductive layer, said at least one trench extending through the entire first electrically conductive layer to the dielectric insulation layer (this limitation would read through col. 3, ln 38+, wherein is disclosed by preparing a mask having a plurality of through holes for filling the through holes and the depressions with resin paste); 
-forming a coating (such as item 11, fig. 2) which covers at least the bottom and the side walls of the at least one trench); 
-and removing the mask layer after the coating has been formed (this limitation would read through col. 8, ln 22+, wherein is disclosed the mask MK can be removed very easily after printing of the fillings and projections 11).

Claim 4. Yamasaki et al., disclose the method as claimed in claim 1, wherein the coating comprises a polymer or a polyimide (this limitation would read through col. 3, ln 56, wherein is disclosed, for example, a material for the resin paste can be selected suitably from epoxy resin, polyimide resin and BT resin).

Claim 5. Yamasaki et al., disclose the method as claimed in claim 1, wherein the forming of the coating comprises the complete filling of the at least one trench (this limitation would read through col. 3, ln 64+, wherein is disclosed, for example, after the curing step, the surface of the base, consisting of the cured resin, is ground in such a manner that the surfaces of the cured resin fillings in the through holes and the depressions are flush with the surface of the base).

Claim Rejections - 35 USC § 103
4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
5.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al., US 6139904 A, in view of park et al., US 7609504 B2.

Claim 7. Yamasaki et al., disclose the method as claimed in claim 1, above, but does not specify wherein the dielectric insulation layer comprise ceramic and the first electrically conductive layer comprises a metal. However, col. 3, ln 30+ of Park disclose a composite dielectric material composition comprising ceramic particles, metal particles and a resin wherein a mixture of the ceramic particles and the metal particles is dispersed in the resin so that the metal particles are surrounded with the ceramic particles.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to have formed the dielectric of Yamasaki by using the composite dielectric material composition that comprising ceramic particles, as taught by Park et al., to prevent the occurrence of percolation despite the addition of a large amount of metal powder. 

6.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al., US 6139904 A, in view of Farnworth et al., US 20040113283 A1.

Claim 9. Yamasaki et al., disclose the method as claimed in claim 1, above, but does not specify wherein the forming of the at least one trench comprises the etching of the at least one trench by means of a wet etching method or a dry etching method. However, [0122] of Farnworth et al., indicate that the scribing step can also be performed by etching the trenches 28 using a wet etching process, a dry etching process or a plasma etching process. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to have formed the trench of Yamasaki by using the wet etching process, or dry etching process, as taught by Farnworth, because the dry etching has the advantage of being able to define small features of sizes below 0.1 micrometers. 

 Allowable Subject Matter
7.          Claims 2-3, 6, 8, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)      Claim 2 contains allowable subject matter because none of references of record teach or suggest, wherein the forming of the coating comprises: applying material by means of a spray coating method, or applying material by means of a dip coating method, or applying material by means of a powder coating method, or applying material by means of a thermal spraying method, or applying material by means of a plasma coating method, or applying material by means of a dispensing method.

(B)       Since claim 3 is dependent claim of objected claim (claim 2), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 2). 

(C)          Claim 6 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the first electrically conductive layer is formed in such a way that it does not cover an edge region of the dielectric insulation layer and wherein the method additionally comprises: forming the coating on the edge region of the dielectric insulation layer that is not covered by the first electrically conductive layer.

(D)          Claim 8 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the forming of the structured mask layer comprises: applying a photoresist, dry resist or inorganic material; exposing the photoresist, dry resist or inorganic material; and developing the photoresist, dry resist or inorganic material. 

(E)          Claim 10 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the coating is additionally formed on surfaces of the mask layer and wherein the method additionally comprises: removing the coating from surfaces of the mask layer before the mask layer is removed. 

(F)      Since claim 11 is dependent claim of objected claim (claim 10), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899